de GRAFFENRIED, J.
It is an elementary rule of pleading that on demurrer the allegations of a plea are to be taken most strongly against the pleader. A complainant who seeks relief in a court of equity is presumed to have stated in his bill of complaint his case as favorably to himself as his facts will justify, and for this reason, when the bill of complaint is demurred to, then, if the bill, when construed as above stated, fails to show a recoverable right and the defect in the bill is properly pointed out by the demurrer, the demurrer to the bill should be sustained. The language of the bill of complaint should, however, when the sufficiency of the bill of complaint is tested by demurrer, be given a fair and reasonable interpretation, and hypercriticism should not be indulged in.
The truth, said one of the greatest — perhaps- the greatest — of Americans, is the shortest route between a fact and the statement of that fact, and, when a bill of complaint shows the facts of a case and those facts show a right of recovery, the bill is sufficient, although the language in which the facts are stated may be somewhat involved or somewhat obscure.
1. Construing the bill of complaint in this case as we have above indicated, we think that it reasonably appears that the complainant in the years 1882 and 1883 bought the lands described in the bill of complaint with her own money, and that she paid for those lands with her own money before the deeds which are referred to in the bill of complaint were executed and delivered. We also think that it reasonably appears from the allegations of the bill of complaint that at the time of said purchases the complainant .was a married *250woman, that she was then living Avith her husband as his wife, and continued to live Avith him as his wife, until his death in 1910. We are also of the opinion that it reasonably appears from the allegations of the bill of complaint that said deeds executed and delivered in 1882 and 1883 as above stated Avere Avithout design, but through some mistake, oversight, or inadvertence, so Avorded as to convey the entire legal title to one tract of the land to the husband, and the legal title to an undiAdded interest in the other tract of land to the husband. It also reasonably appears from the allegations of the bill of complaint that the husband at no time after the execution and delivery of the deeds set up any claim AAdiatever to the said lands, but, on the contrary, always recognized the lands as the property of his Avife and admitted at all times up to the day of his death that the conveyances by accident, inadvertence, or mistake conveyed said legal title to him. Undoubtedly the bill of complaint might have in its allegations been more specific upon this latter point, but we do not think subdivision 3 of the bill of complaint can have any meaning whatever unless it is given the meaning which Ave have above given to it.
2. This bill Avas filed on March 10, 1911, or about 29 years after the above deeds were delivered. The husband died in 1910, and the bill was therefore filed Avithin about a year after the death of the husband. The bill Avas filed by the widow of said deceased against the children and certain grandchildren — all of the heirs— of said deceased, and in her bill the complainant seeks to have the legal title to said lands divested out of said heirs of said deceased and vested in her as the real OAvner of said lands.
The respondents to the bill are the children and grandchildren (the grandchildren being the children of *251a deceased child of said complainant and her deceased husband) of the complainant.
The bill alleges that the husband died solvent, and shows that no stranger has in any way acquired any interest in, or right in any way to, said lands.
The respondents claim that the complainant is not entitled to relief because of laches. The legal title appears to have resided in the husband for 28 years before his death, and while, as we have already said, the husband, during all those years, is alleged to have held those lands in recognition of his wife’s right to them, the respondents contend that as the wife during that period took no steps to have the legal title vested in her, she has by her laches lost her right to appeal to a court of equity for relief. “Staleness or laches is founded upon acquiescence in the assertion of adverse rights and unreasonable delay on complainant’s part in not asserting her own, to the prejudice of the adverse party.”—Treadwell v. Torbert, 122 Ala. 300, 25 South. 216; Montgomery Light & Power Company v. Lahey, 121 Ala. 136, 25 South. 1006; Ashurst v. Peck, 101 Ala. 499, 14 South. 541; Shorter v. Smith, 56 Ala. 208; Gilmer v. Morris, 80 Ala. 78, 60 Am. Rep. 85; 1 Pom. Eq. Jur. § 419; 12 Am. & Eng. Ency. Law, 533. “Acquiescence involves knowledge, either actual or imputable, of the assertion of an adverse right. If there is no assertion of the adverse right, there can, of course, be no acquiescence.”—Haney v. Legg, et al., 129 Ala. 619, 30 South. 34, 87 Am. St. Rep. 81. The above quotation from the case last cited, it seems to us, settles the question now under discussion adversely to appellants. There has not been, according to the allegations of the bill of complaint, an assertion of an adverse right to the rights of appellee, and the delay of complainant in filing her bill *252has resulted in no prejudice to any party to the bill.—Martin v. Kelly, 132 Ala. 201, 31 South. 476.
The decree of the court below is affirmed.
Affirmed.
Dowdell, C. J., and Anderson and Mayfield, JJ., concur